Exhibit 10.92

SALIX PHARMACEUTICALS, LTD.

2005 STOCK PLAN, AS AMENDED

Approved by the Board: May 14, 2012

Approved by the Stockholders: June 14, 2012

1. Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to the Employees and Consultants of the Company and to
promote the success of the Company’s business. Pursuant to the terms of this
Plan, the Company may grant incentives (a) to its Employees in the form of
Incentive Stock Options; (b) to its Employees and Consultants in the form of
Nonstatutory Stock Options; (c) to its Employees and Consultants in the form of
Stock Bonuses; and (d) to its Employees and Consultants in the form of Purchase
Rights.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” shall mean the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under the corporate laws and securities regulations of
applicable U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any stock exchange or quotation system on which the Common Stock is
listed or quoted and the applicable laws of any foreign country or jurisdiction
where Options are, or will be, granted under the Plan.

(c) “Board” shall mean the Board of Directors of the Company.

(d) (i) “Change in Control” shall mean a change in control of a nature that
would be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act as such Schedule, Regulation
and Act were in effect on the date of adoption of this Plan by the Board,
assuming that such Schedule, Regulation and Act applied to the Company, provided
that such a change in control shall be deemed to have occurred at such time as:

(A) any “person” (as that term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, a Subsidiary or an affiliate of the
Company) becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities representing a 33-1/3% or more
of the combined voting power for election of members of the Board of the then
outstanding voting securities of the Company or any successor of the Company;

(B) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of the Company cease, for any
reason, to constitute at least a majority of the Board, unless the election of
nomination for election of each new member of the Board was approved by a vote
of at least two-thirds of the members of the Board then still in office who were
members of the Board at the beginning of the period;

(C) the equity holders of the Company approve any merger or consolidation to
which the Company is a party as a result of which the persons who were equity
holders of the Company immediately prior to the effective date of the merger or
consolidation (and excluding, however, any shares held by any party to such
merger or consolidation and their affiliates) shall have beneficial ownership of
less than 50% of the combined voting power for election of members of the Board
(or equivalent) of the surviving entity following the effective date of such
merger or consolidation; or

(D) the equity holders of the Company approve any merger or consolidation as a
result of which the equity interests in the Company shall be changed, converted
or exchanged



--------------------------------------------------------------------------------

(other than a merger with a wholly-owned Subsidiary of the Company) or any
liquidation of the Company or any sale or other disposition of all or
substantially all of the assets of the Company.

(ii) Notwithstanding the foregoing, for all Stock Rights granted on or after
June 18, 2009, Change in Control shall mean a change in control of a nature that
would be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act as such Schedule, Regulation
and Act were in effect on the date of adoption of this Plan by the Board,
assuming that such Schedule, Regulation and Act applied to the Company, provided
that such a change in control shall be deemed to have occurred at such time as:

(A) any “person” (as that term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, a Subsidiary or an affiliate of the
Company) becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities representing a 33-1/3% or more
of the combined voting power for election of members of the Board of the then
outstanding voting securities of the Company or any successor of the Company;

(B) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of the Company cease, for any
reason, to constitute at least a majority of the Board, unless the election of
nomination for election of each new member of the Board was approved by a vote
of at least two-thirds of the members of the Board then still in office who were
members of the Board at the beginning of the period;

(C) the consummation of any merger or consolidation to which the Company is a
party as a result of which the persons who were equity holders of the Company
immediately prior to the effective date of the merger or consolidation (and
excluding, however, any shares held by any party to such merger or consolidation
and their affiliates) shall have beneficial ownership of less than 50% of the
combined voting power for election of members of the Board (or equivalent) of
the surviving entity following the effective date of such merger or
consolidation; or

(D) the consummation of any merger or consolidation as a result of which the
equity interests in the Company shall be changed, converted or exchanged (other
than a merger with a wholly-owned Subsidiary of the Company) or any liquidation
of the Company or any sale or other disposition of all or substantially all of
the assets of the Company.

(iii) However, in no event shall a Change in Control be deemed to have occurred
with respect to a holder of a Stock Right, if such holder is part of a
purchasing group which consummates the Change in Control transaction. Such
holder shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if he, she or it is either directly or indirectly an equity
participant in the purchasing group (except for (A) passive ownership of less
than 3% of the stock of the purchasing group, or (B) ownership of equity
participation in the purchasing group which is otherwise not significant, as
determined prior to the Change in Control by the Board).

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.

(f) “Committee” shall mean any Committee appointed by the Board in accordance
with Section 4(a) of the Plan, if one is appointed. Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by the Applicable Laws.

(g) “Common Stock” shall mean the Common Stock, par value $0.001 per share, of
the Company.



--------------------------------------------------------------------------------

(h) “Company” shall mean Salix Pharmaceuticals, Ltd., a Delaware corporation.

(i) “Consultant” shall mean any person, including an advisor, engaged by the
Company or any Parent or Subsidiary to render services to such entity, and any
Director of the Company whether compensated for such services or not.

(j) “Continuous Status as an Employee or Consultant” shall mean the absence of
any interruption or termination of service as an Employee or Consultant.
Continuous Status as an Employee or Consultant shall not be considered
interrupted in the case of sick leave, military leave, or any other leave of
absence approved by the Administrator; provided that such leave is for a period
of not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute. For purposes of this Plan, a change in status
from Employee to Consultant or from Consultant to Employee will not constitute a
termination of employment.

(k) “Director” shall mean a member of the Board.

(l) “Disqualifying Disposition” shall mean any disposition (including any sale)
of Common Stock before either (i) two years after the date the Employee was
granted the Incentive Stock Option, or (ii) one year after the date the Employee
acquired the Common Stock by exercising the Incentive Stock Option. If an
Employee has died before such stock is sold, these holding period requirements
do not apply and no Disqualifying Disposition can occur thereafter.

(m) “Effective Date” shall have the meaning set forth in Section 6 hereof.

(n) “Employee” shall mean any person employed by the Company or any Parent or
Subsidiary of the Company. The payment of a Director’s fee by the Company shall
not be sufficient to constitute “employment” by the Company.

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) if the Common Stock is listed on any established stock exchange or national
market system in the United States, including without limitation the National
Market System of the National Association of Securities Dealers, Inc. Automated
Quotation (“NASDAQ”) System, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) if the Common Stock is quoted on the NASDAQ System (but not on The National
Market System thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or

(iii) in the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(q) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(r) “Nonstatutory Stock Option” shall mean an Option not intended to qualify as
an Incentive Stock Option.



--------------------------------------------------------------------------------

(s) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder, or any successor thereto and (i) every Director or
senior officer of the Company, (ii) every Director or senior officer of a
company that is itself an insider or subsidiary of the Company, (iii) any person
or company who beneficially owns, directly or indirectly, voting securities of
the Company or who exercises control or direction over voting securities of the
Company or a combination of both carrying more than 10% of the voting rights
attached to all voting securities of the Company for the time being outstanding
other than voting securities held by the person or company as underwriter in the
course of a distribution, and (iv) the Company where it has purchased, redeemed
or otherwise acquired any of its securities, for so long as it holds any of its
securities.

(t) “Option” shall mean an option to purchase Common Stock granted pursuant to
the Plan.

(u) “Optionee” shall mean an Employee or Consultant who receives an Option.

(v) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(w) “Plan” shall mean this 2005 Stock Plan, as amended.

(x) “Purchase Right” shall mean an opportunity to make a direct purchase of
Common Stock.

(y) “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act as the
same may be amended from time to time, or any successor provision.

(z) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.

(aa) “Stock Bonus” shall mean a bonus award of Common Stock.

(bb) “Stock Rights” shall refer collectively to Options, Stock Bonuses or
Purchase Rights granted pursuant to the Plan.

(cc) “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. The stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock. The maximum number of Shares
that may be issued pursuant to the Plan is 8,900,000 shares, subject to
adjustment as provided herein. Any such Shares may be issued as Incentive Stock
Options, Nonstatutory Stock Options or Stock Bonuses, or to persons or entities
making purchases pursuant to Purchase Rights, so long as the number of Shares so
issued does not exceed such aggregate number, as adjusted. If any Option granted
under the Plan should expire or become unexercisable for any reason without
having been exercised in full or shall cease for any reason to be exercisable in
whole or part, or if the Company shall reacquire any Shares issued pursuant to
Stock Rights, the unpurchased Shares that were subject thereto and any Shares so
reacquired by the Company shall, unless the Plan shall have been terminated,
become available for future grant under the Plan.



--------------------------------------------------------------------------------

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Employees and Consultants.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to compliance with Applicable Laws, the
provisions of the Plan, and, in the case of a Committee, the specific duties
delegated by the Board to such Committee, and further subject to stockholder
approval in respect of the matters described in Section 15(b), the Administrator
shall have the authority, in its discretion:

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(p) of the Plan;

(ii) to select the Employees and Consultants to whom Stock Rights may from time
to time be granted hereunder;

(iii) to determine whether and to what extent Stock Rights are granted
hereunder;

(iv) to determine the number of shares of Common Stock subject to any Stock
Right granted hereunder;

(v) to approve forms of agreement for use under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Stock Right granted hereunder (including, but not limited to,
the exercise price and any restriction or limitation, or any vesting
acceleration or waiver of forfeiture restrictions regarding any Option and/or
the shares of Common Stock relating thereto, the purchase price of Shares
subject to each Purchase Right, and the form of consideration to be paid to the
Company for the exercise of any Option or purchase of Shares with respect to a
Stock Right, based in each case on such factors as the Administrator shall
determine, in its sole discretion);

(vii) to determine (subject to Section 10) the time or times when each Option
shall become exercisable and the duration of the exercise period;

(viii) to determine whether restrictions such as repurchase options are to be
imposed on Shares subject to Options, Stock Bonuses and Purchase Rights and the
nature of such restrictions, if any;

(ix) to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an award under this Plan shall
be deferred either automatically or at



--------------------------------------------------------------------------------

the election of the participant (including providing for and determining the
amount, if any, of any deemed earnings on any deferred amount during any
deferral period);

(x) to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan;

(xi) to institute an option exchange program; and

(xii) to make all other determinations necessary or advisable for the
administration of the Plan.

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of any Stock Rights. The interpretation and construction by the Administrator of
any provisions of the Plan or of any Stock Right granted under it shall be final
unless otherwise determined by the Board. The Administrator may from time to
time adopt such rules and regulations for carrying out the Plan as it may deem
best. No member of the Board or any Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Stock Right
granted under it.

5. Eligibility.

(a) Nonstatutory Stock Options, Stock Bonuses and Purchase Rights may be granted
to Employees and Consultants. Incentive Stock Options may be granted only to
Employees. An Employee or Consultant who has been granted a Stock Right may, if
he or she is otherwise eligible, be granted additional Stock Rights.

(b) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of Options
that are exercisable for the first time by an Optionee during any calendar year
(under all plans of the Company or any Parent or Subsidiary) exceeds $100,000,
(or such higher value as permitted under Code Section 422 at the time of such
determination), such excess Options shall be treated as Nonstatutory Stock
Options.

(c) For purposes of Section 5(b) hereof, Incentive Stock Options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of the Shares shall be determined as of the time the Option with respect to such
Shares is granted.

(d) The Plan shall not confer upon any holder of a Stock Right any right with
respect to the continuation of an employment or consulting relationship with the
Company, nor shall such Stock Right interfere in any way with his or her right
or the Company’s right to terminate his or her employment or consulting
relationship at any time, with or without cause.

(e) The terms of any Stock Right shall comply with Applicable Laws.

6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company
(the “Effective Date”). It shall continue in effect for a term of ten
(10) years, unless sooner terminated under Section 15 of the Plan.

7. Granting of Stock Rights. Stock Rights may be granted under the Plan at any
time after the Effective Date, as set forth in Section 6, and prior to 10 years
thereafter. The date of grant of a Stock Right under the Plan will be the date
specified by the Administrator at the time it grants the Stock Right; provided,
however, that such date shall not be prior to the date on which the
Administrator acts.



--------------------------------------------------------------------------------

8. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided, however, that in the case of an Incentive Stock
Option, the term shall be no more than ten (10) years from the date of grant
thereof or such shorter term as may be provided in the Option Agreement.
However, in the case of an Incentive Stock Option granted to an Optionee who, at
the time the Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Option shall be five (5) years from the date of
grant thereof or such shorter term as may be provided in the Option Agreement.

9. Option Exercise Price and Consideration.

(a) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but shall be no less than 100% of the Fair Market Value on the date of grant;
provided, that, in the case of an Incentive Stock Option granted to an Employee
who, at the time of the grant of such Incentive Stock Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.

(b) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (1) cash,
(2) check, (3) other Shares that (x) in the case of Shares acquired upon
exercise of an Option either have been owned by the Optionee for more than six
months on the date of surrender or were not acquired, directly or indirectly,
from the Company, and (y) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised, (4) authorization from the Company to retain from the total
number of Shares as to which the Option is exercised that number of Shares
having a Fair Market Value on the date of exercise equal to the exercise price
for the total number of Shares as to which the Option is exercised, (5) delivery
of a properly executed exercise notice together with irrevocable instructions to
a broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the exercise price, (6) any combination of the foregoing methods
of payment, or (7) as determined by the Administrator, such other consideration
and method of payment for the issuance of Shares to the extent permitted under
Applicable Laws. No Optionee shall receive financial assistance from the Company
in connection with the exercise of any Option and the purchase price of the
Common Stock issuable pursuant to any Option shall be paid in full prior to the
issuance of such Common Stock. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.

10. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Optionee, and as shall be permissible under the terms of
the Plan.

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under Section 9(b) of the Plan. Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect thereto, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of the Option. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 14 of the
Plan.



--------------------------------------------------------------------------------

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(b) Termination of Status as an Employee or Consultant. In the event of
termination of an Optionee’s Continuous Status as an Employee or Consultant for
any reason other than by reason of death or disability, such Optionee may, but
only within thirty (30) days (or such other period of time, not exceeding three
(3) months in the case of an Incentive Stock Option or six (6) months in the
case of a Nonstatutory Stock Option, as is determined by the Administrator, with
such determination in the case of an Incentive Stock Option being made at the
time of grant of the Option) after the date of such termination (but in no event
later than the date of expiration of the term of such Option as set forth in the
Option Agreement), exercise his or her Option to the extent that he or she was
entitled to exercise it at the date of such termination. To the extent that the
Optionee was not entitled to exercise the Option at the date of such
termination, or if the optionee does not exercise such Option (which he or she
was entitled to exercise) within the time specified herein, the Option shall
terminate.

(c) Disability of Optionee. Notwithstanding the provisions of Section 10(b)
above, in the event of termination of an Optionee’s Continuous Status as an
Employee or Consultant as a result of his or her disability, all unvested
options under the Optionee’s Option shall immediately vest, and he or she may,
but only within twelve (12) months (or such shorter period of time as is
determined by the Administrator, with such determination in the case of an
Incentive Stock Option being made at the time of grant of the Option) from the
date of such termination (but in no event later than the date of expiration of
the term of such Option as set forth in the Option Agreement), exercise his or
her Option. To the extent that he or she does not exercise such Option within
the time specified herein, the Option shall terminate.

(d) Death of Optionee. In the event of the death of an Optionee:

(i) during the term of the Option while such Optionee is at the time of his
death an Employee or Consultant of the Company and who shall have been in
Continuous Status as an Employee or Consultant since the date of grant of the
Option, all unvested options under the Optionee’s Option shall immediately vest,
and the Option may be exercised, at any time within twelve (12) months (or such
shorter period of time as is determined by the Administrator, with such
determination in the case of an Incentive Stock Option being made at the time of
grant of the Option) following the date of death (but in no event later than the
date of expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance; or

(ii) within thirty (30) days (or such other period of time not exceeding three
(3) months as is determined by the Administrator, with such determination in the
case of an Incentive Stock Option being made at the time of grant of the Option)
after the termination of Continuous Status as an Employee or Consultant, the
Option may be exercised, at any time within twelve (12) months following the
date of death (but in no event later than the date of expiration of the term of
such Option as set forth in the Option Agreement), by the Optionee’s estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination.

11. Withholding Taxes. Upon the exercise of a Nonstatutory Stock Option, or the
grant of a Stock Bonus or Purchase Right for less than the Fair Market Value of
the Common Stock, the making of a Disqualifying Disposition, the vesting of
restricted Common Stock acquired on the exercise of a Stock Right hereunder or
the surrender of an Option pursuant to Section 17, the Company, in accordance
with Section 3402(a) of the Code and any applicable state statute or regulation,
may require the Optionee, Stock Bonus recipient or purchaser to pay to the
Company additional withholding taxes in respect of the amount that is considered
compensation includable in such person’s gross income. With respect to any such
event, the Administrator in its discretion may condition such event on the
payment by the Optionee, Stock Bonus recipient or purchaser of any such
additional withholding taxes. The Company shall not be required to issue any
Shares under the Plan until such obligations are satisfied.

12. Satisfaction of Withholding Tax Obligations. At the sole and absolute
discretion of the Administrator, the holders of Stock Rights may satisfy
withholding obligations as provided in this Section. When a holder of a Stock
Right incurs tax liability in connection with the exercise or receipt of Stock
Rights, the making of



--------------------------------------------------------------------------------

a Disqualifying Disposition, or the vesting of restricted Common Stock acquired
on the exercise of a Stock Right hereunder, which tax liability is subject to
tax withholding under applicable tax laws, and the holder of such Stock Right is
obligated to pay the Company an amount required to be withheld under applicable
tax laws, the holder of such Stock Right may satisfy the withholding tax
obligation by one or some combination of the following methods: (a) by cash
payment; or (b) out of his or her current compensation; (c) if permitted by the
Administrator, in its discretion, by surrendering to the Company Shares that
(i) in the case of Shares previously acquired from the Company, have been owned
by such holder for more than six (6) months on the date of surrender, and
(ii) have a Fair Market Value on the date of surrender equal to or less than
such holder’s marginal tax rate times the ordinary income recognized; or (d) by
electing to have the Company withhold from the Shares to be issued upon exercise
of the Stock Right that number of Shares having a Fair Market Value equal to the
amount required to be withheld. For this purpose, the Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined.

All elections by any holder of Stock Rights to have Shares withheld to satisfy
tax withholding obligations shall be made in writing in a form acceptable to the
Administrator.

13. Non-Transferability of Stock Rights. Unless determined otherwise by the
Administrator, a Stock Right may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the holder,
only by the holder of such Stock Right. If the Administrator makes a Stock Right
transferable, such Stock Right shall contain such additional terms and
conditions as the Administrator deems appropriate.

14. Adjustments Upon Changes in Capitalization or Merger.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Stock Right, the number of shares of Common Stock that have
been authorized for issuance under the Plan but as to which no Stock Rights have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of a Stock Right, and the price per share of Common Stock covered by
each such outstanding Stock Right, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to a Stock
Right.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify the holder of a Stock Right
as soon as practicable prior to the effective date of such proposed action. To
the extent it has not been previously exercised, such Stock Right will terminate
immediately prior to the consummation of such proposed action.

(c) Acceleration upon Change in Control.

(i) In the event of a Change in Control of the Company, all outstanding Stock
Rights granted under the Plan and any restricted Shares acquired on the exercise
of a Stock Right shall become vested and immediately and fully exercisable, and
all forfeiture restrictions shall be waived, and may either (A) be assumed or an
equivalent option or right shall be substituted by such successor corporation or
a Parent or Subsidiary of such successor corporation or (B) terminate ten
(10) days after the Administrator shall notify the holder of such vesting and
termination.

(ii) Notwithstanding subsection (i) above, in the event of a Change in Control
of the Company, all outstanding Stock Rights granted under the Plan on or after
June 18, 2009 and any restricted Shares acquired on the exercise of such a Stock
Right shall either



--------------------------------------------------------------------------------

(A) be assumed or an equivalent option or right shall be substituted by such
successor corporation or a Parent or Subsidiary of such successor corporation,
and no additional vesting or waiver of forfeiture restrictions shall occur as a
result of the Change in Control unless an Employee or Consultant is terminated
other than for “cause” or quits for “good reason,” as those terms are defined in
the relevant Stock Right, within 3 years after a Change in Control, in which
case his Stock Rights granted under the Plan on or after June 18, 2009 and any
restricted Shares acquired on the exercise of such a Stock Right shall become
vested and immediately and fully exercisable, and all forfeiture restrictions
shall be waived, or

(B) if not so assumed or substituted, become vested and immediately and fully
exercisable, and all forfeiture restrictions shall be waived, and may terminate
ten (10) days after the Administrator shall notify the holder of such vesting
and termination.

(iii) For the purposes of this Section, the Stock Right shall be considered
assumed if, following the merger or sale of assets, the Stock Right confers the
right to purchase or receive, for each Share subject to the Stock Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Stock Right, for
each Share subject to the Stock Right, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per share of Common Stock covered by each
outstanding Stock Right to reflect the effect of such distribution.

15. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable.

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
material Plan amendment (including but not limited to any increase in the total
number of Shares that may be issued under the Plan) and to the extent necessary
and desirable to comply with Applicable Laws. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Stock Awards may not be amended to
reduce the exercise price of outstanding Options or Purchase Rights or cancel
outstanding Options or Purchase Rights in exchange for cash or other Stock
Awards with an exercise price that is less than the exercise price of the
original Options or Purchase Rights without stockholder approval.

(c) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not adversely alter or impair the rights of a holder of Stock Rights,
without his, her or its consent, under any Stock Right previously granted.

16. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of a Stock Right unless the exercise of such Stock Right and the
issuance and delivery of such Shares pursuant thereto shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of a
Stock Right, the Company may require the person exercising such Stock Right to
represent and warrant at the time of any such exercise that the Shares are being
purchased only



--------------------------------------------------------------------------------

for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned relevant provisions of law.

17. Surrender of Stock Rights for Cash or Stock. The Administrator may, in its
sole and absolute discretion and subject to such terms and conditions as it
deems appropriate, accept the surrender by a holder of a Stock Right granted to
him, her or it under the Plan and authorize payment in consideration therefor of
an amount equal to the difference between the purchase price payable for the
Shares under the instrument granting the Stock Right and the Fair Market Value
of the Shares subject to the Stock Right (determined as of the date of such
surrender of the Stock Right). Such payment shall be made in shares of Common
Stock valued at Fair Market Value on the date of such surrender, or in cash, or
partly in such shares of Common Stock and partly in cash as the Administrator
shall determine. The surrender shall be permitted only if the Administrator
determines that such surrender is consistent with the purpose set forth in
Section 1, and only to the extent that the Stock Right is exercisable under the
terms of this Plan on the date of surrender. In no event shall a holder
surrender his or her Stock Right under this Section if the Fair Market Value of
the Shares on the date of such surrender is less than the purchase price payable
for the Shares subject to the Stock Right. Any Incentive Stock Option
surrendered pursuant to the provisions of this Section shall be deemed to have
been converted into a Nonstatutory Stock Option immediately prior to such
surrender.

18. Conversion of Incentive Stock Options into Nonstatutory Stock Options;
Termination. The Administrator, with consent of any Optionee, may in its
discretion take such actions as may be necessary to convert an Optionee’s
Incentive Stock Option(s) or any installments or portions of installments
thereof that have not been exercised on the date of conversion into Nonstatutory
Stock Option(s) at any time prior to the expiration of such Incentive Stock
Option(s). These actions may include, but not be limited to, accelerating the
exercisability or extending the exercise period of the appropriate installments
of Optionee’s Options. At the time of such conversion, the Administrator, with
the consent of the Optionee, may impose these conditions on the exercise of the
resulting Nonstatutory Stock Option(s) as the Administrator in its discretion
may determine, provided that the conditions shall be consistent with the Plan.
Nothing in the Plan shall be deemed to give any Optionee the right to have such
Optionee’s Incentive Stock Option(s) converted into Nonstatutory Stock
Option(s), and no conversion shall occur until and unless the Administrator
takes appropriate action. The Administrator, with the consent of the Optionee,
may also terminate any portion of any Incentive Stock Option that has not been
exercised at the time of the termination.

19. Notice to Company of Disqualifying Disposition. Each Employee who receives
an Incentive Stock Option must agree to notify the Company in writing
immediately after the employee makes a Disqualifying Disposition of any Common
Stock acquired pursuant to the exercise of an Incentive Stock Option.

20. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

21. Form of Stock Rights Agreement. Stock Rights shall be evidenced by written
agreements in such forms as the Board shall approve.